DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive.
Applicant states (pp. 7) that Gerard does not disclose “appending a latest version to a data structure”. Examiner respectfully disagrees.
Gerard teaches an apparatus and method to access multiple versions of multiple interrelated objects in an object-oriented system (5:63-66). The apparatus includes an auxiliary storage interface to various storage devices (i.e., data structure) to store versions of objects (6:41-44). When an object is updated, a new version (i.e., latest version) of the object is created and stored (i.e., appended to a data structure), along with an associated object reference inserted (i.e., appended) into a lookup table (i.e., object metadata) (10:1-7).
	Applicant argues that Gerard does not disclose “updating a pointer entry in a pointer to include a first version identifier associated with the latest version”. Gerard teaches various options in supporting versioned objects (fig. 3), of which option #340 teaches this amended limitation of claim 1, not option #320.
An object is updated by first creating a copy of the object. Option #340 is to apply the update to the copied version (fig. 3, #340; 8:24-30), which becomes the latest version identified 
Applicant also argues (pp. 10-11) that Gerard merely discloses creating a pointer, while claim 2 recites updating the pointer entry from including the second version identifier to the first version identifier.
To update an object, Gerard creates a copy of the object and applies the update to the copied version (i.e., first version) (fig. 3, #340; 8:24-30), which becomes the latest version. The original version (i.e., second version) is left as the archival version. An object reference pointing to the original version before the update would have to be updated in order to point to the copied version (9:52-61), by changing the version identifier (i.e., pointer entry) of the object reference from the original (i.e., second) to the copied (i.e., first) version identifier.
In summary, Gerard teaches claims 1 and 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerard et al. US patent 6,209,128 [herein “Gerard”].
Claim 1 recites “An apparatus comprising a processor having programmed instructions to: update a versioned object by appending a latest version of the versioned object to a data structure;”
Gerard teaches an apparatus and method to access multiple versions of multiple interrelated objects in an object-oriented system (5:63-66). The apparatus includes an auxiliary storage interface to various storage devices (i.e., data structure) to store versions of objects (6:41-44). Every object has an object identifier (8:35-38), and every version of every object has a version identifier (9:63-67). When an object is updated, a new version (i.e., latest version) of the object is created and stored (i.e., appended to a data structure), along with an associated object reference inserted (i.e., appended) into a lookup table (i.e., object metadata) (10:1-7).
Claim 1 further recites “updating a pointer entry in a pointer to include a first version identifier associated with the latest version; read the first version identifier from the pointer entry; and”.
Gerard teaches various options in supporting versioned objects (fig. 3). An object is updated by creating a copy of the object first. Option #340 is to apply the update to the copied version (fig. 3, #340; 8:24-30), which becomes the latest version. Gerard uniquely identifies or references a versioned object by a pair of (object, version) identifiers (i.e., pointers) (8:35-38), including the latest version of the object. An object reference pointing to the original version before the update would have to be updated in order to point to the latest version (9:52-61), by changing the version identifier (i.e., pointer entry) of the object reference from the original to the copied (i.e., first) version identifier.
Claim 1 further recites “look up the latest version of the versioned object, in the data structure, using the first version identifier corresponding to the latest version of the versioned object.”
Gerard stores object references in a lookup table (i.e., data structure) (10:1-7). Given a pair of (object, version) identifiers, the referenced latest version can be looked up in the table.
Claims 8 and 15 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The apparatus of claim 1, wherein the data structure includes a second version of the versioned object, wherein the second version is associated with a second version identifier, and wherein the pointer entry is updated from including the second version identifier.”
To update an object, Gerard creates a copy of the object and applies the update to the copied version (i.e., first version) (fig. 3, #340; 8:24-30), which becomes the latest version. The original version (i.e., second version) is left as the archival version (i.e., in the data structure). An object reference pointing to the original version before the update would have to be updated in order to point to the copied version (9:52-61), by changing the version identifier (i.e., pointer entry) of the object reference from the original (i.e., second) to the copied (i.e., first) version identifier.
Claims 9 and 16 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The apparatus of claim 1, the processor further having programmed instructions to: determine that versioning is suspended for the versioned object; and overwrite the latest version of the versioned object with a second latest version of the versioned object.”
To update an object, Gerard creates a copy of the object first. System policy can specify (i.e., determine) to apply the update to the copied version of the object, and to remove the original version (i.e., suspend versioning) (fig. 3, #330; 3:48-60). The original version (i.e., the latest version) is deleted (i.e., overwritten) by the copied version (i.e., second latest version) (fig. 3, #330; 8:8-16).
Claims 10 and 17 are analogous to claim 3, and are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard as applied to claims 1, 8 and 15 above respectively, and further in view of B+-Tree Indexes. http://web.csulb.edu/~amonge/classes/common/db/B+TreeIndexes.html, 8/4/2018, pp. 1-7 [herein “BTree”].
Claim 4 recites “The apparatus of claim 1, the processor further having programmed instructions to perform an n-way search of a second data structure to locate the data structure.”
Gerard teaches claim 1, but does not disclose this claim; however, tables (i.e., data structure) in industry standard RDBMS are indexed by balanced trees (i.e., second data structure) to enable efficient multi-way (i.e., n-way) search of tables (BTree: pp. 1/7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gerard with BTree. One having ordinary skill in the art would have found motivation to store Gerard’s lookup table of object references in an industry standard RDBMS that supports efficient search of versioned objects.
Claims 11 and 18 are analogous to claim 4, and are similarly rejected.

Claim 5 recites “The apparatus of claim 1, the processor further having programmed instructions to look up a specified version of the versioned object by searching each metadata entry of the versioned object until finding a first metadata entry having a version identifier matching a specified version identifier corresponding to the specified version of the versioned object.”
Gerard teaches claim 1, where every versioned object is uniquely identified by a pair of (object, version) identifiers (8:35-38). Object references (i.e., metadata entries) are stored in a lookup table (10:1-7). Gerard does not disclose this claim; however, tables in industry standard RDBMS are indexed by balanced trees to enable efficient search of tables (BTree: pp. 1/7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gerard with BTree. One having ordinary skill in the art would have found motivation to store Gerard’s lookup table of object references in an industry standard RDBMS that supports efficient search of versioned objects.
Claims 12 and 19 are analogous to claim 5, and are similarly rejected.

Claim 6 recites “The apparatus of claim 1, the processor further having programmed instructions to: sort metadata entries corresponding to the versioned object; read a first metadata entry at an index equal to a counter; increment the counter; and repeat the reading the first metadata entry and the incrementing the counter until the predetermined counter satisfies a predetermined threshold.”
Gerard teaches claim 1, but does not disclose this claim; however, Keys in B+-tree are sorted in lexicographical order (BTree: pp. 2/7). Search (i.e., read) is performed iteratively, starting from the root node (i.e., counter = 1), until either the key is found, or a leaf node is reached (i.e., counter = tree height or predetermined threshold) (BTree: pp. 3/7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gerard with BTree. One having ordinary skill in the art would have found motivation to store Gerard’s lookup table of object references in an industry standard RDBMS that supports efficient search of versioned objects using balanced tree index.
Claims 13 and 20 are analogous to claim 6, and are similarly rejected.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard as applied to claim 1 above, and further in view of Stopford. Log Structured Merge Trees. Http://www.benstopford.com/2015/02/14/log-structured-merge-trees/, 2015, pp. 1-8 [herein “Stopford”].
Claim 7 recites “The apparatus of claim 1, wherein the data structure is a log-structured-merge tree.”
Gerard teaches claim 1, but does not disclose this claim; however, log-structured merge tree is used widely as the main file organization strategy for big-data databases (Stopford: pp. 1/8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gerard with Stopford. One having ordinary skill in the art would have found motivation to store Gerard’s lookup table of object references in a big-data database whose file organization is optimized for append operation.
Claim 14 is analogous to claim 7, and is similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163